DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2020 has been entered.
Election/Restrictions
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22 and 23, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, have been hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 11, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corinne Gorski on February 19, 2021.

The application has been amended as follows: 

4. (Currently Amended) The cutting tool according to claim 1, wherein the third cutting edges are

11. (Cancelled)

22. (Currently Amended) A method to machine a work piece comprising a carbon fiber reinforced polymer, a glass fiber reinforced polymer, an aramid fiber reinforced polymer or a paper honeycomb, the method comprising the steps of:
providing [[a]]the cutting tool according to claim 1;








rotating the cutting tool about the longitudinal axis thereof in [[a]]the direction of rotation; and
cutting the work piece such that the peripheral surface is active axially from a first point to a second point, where the first point is axially between and spaced apart from the front end and the second helical flute front end, and where the second point is axially between and spaced apart from the first helical flute rear end and the second helical flute rear end.

24. (Cancelled)


Allowable Subject Matter
Claims 1-10 and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Shpigelman et al. (US Pub. No. 2015/0147127 A1), does not disclose or suggest reason to provide the helices of differing hands having variable helix angles per claim 1.  While MachArthur (US Pub. No. 2005/0105973 A1) discloses variable helix angles from tooth-to-tooth, the reference does not provide a teaching of intersecting teeth/flutes of opposite hands having the specific variable angles as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722